 


114 HR 3405 IH: To prohibit the Department of Health and Human Services from obligating or expending any funds for grants for developing or evaluating a video game to train parents in food parenting practices, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3405 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the Department of Health and Human Services from obligating or expending any funds for grants for developing or evaluating a video game to train parents in food parenting practices, and for other purposes. 
 
 
1.Prohibiting grant funds for Kiddio: Food Fight—Training Vegetable Parenting Practices 
(a)ProhibitionThe Department of Health and Human Services may not obligate or expend any funds for— (1)grant project # 4R44HD075521–02 of the National Institutes of Health (Kiddio: Food Fight—Training Vegetable Parenting Practices; or 
(2)any other grant, contract, or cooperative agreement for developing or evaluating a video game to train parents in food parenting practices. (b)Unobligated balancesOf the amounts made available for any grant, contract, or cooperative agreement of the Department of Health and Human Services described in paragraph (1), the unobligated balances of such amounts are hereby rescinded.  
 
